Case 1:19-cv-03265-BPG Document1 Filed 11/12/19 Page 1of4

UNITED STATES
DISTRICT COURT

CIVIL ACTION
DISTRICT OF MARYLAND GREENBELT
Richard B. Martin Jr., Esq. wer. AY EVSC6E
(Plaintiff) Bas? eres °
Docket Number
v.
= 2

Carroll County Sheriff’s Office, >e2 5 SS
Sheriff James T. DeWees, Jane o2 2 89
Doe, et al. { 8 83s
(Defendants) 2h py =8a

INITIATING COMPLAINE=

PARTIES

Richard B. Martin Jr., Esq.: Georgetown Ministry Center; 1041 Wisconsin Ave.
NW; Washington, DC 20007

Carroll County Sheriff’s Office: 100 North Court Street; Westminster, Maryland
21157

Sheriff James T. DeWees (As Agent of County and In Individual Capacity): 100
North Court Street; Westminster, Maryland 21157

Jane Doe (As Agent of County and In Individual Capacity): 100 North Court
Street; Westminster, Maryland 21157
Case 1:19-cv-03265-BPG Document1 Filed 11/12/19 Page 2 of 4

MOST SACRED HOLY WRIT
The fear of the Lord is the beginning of knowledge, but fools despise wisdom and
instruction.
Proverbs 1:7

The righteous detest the dishonest; the wicked detest the upright.
Proverbs 29:27

When justice is done, it brings joy to the righteous but terror to evildoers.
Proverbs 21:15

Whoever says to the guilty, “You are innocent,” will be cursed by peoples and
denounced by nations. But it will go well with this who convict the guilty, and rich
blessing will come on them.

Proverbs 24:24-25

STATEMENT OF TRUTH
God, the Father of Abraham, Isaac, Jacob and Jesus, is the Most High and
worshipping Him is most righteous and just.

I was made in God’s perfect image. Only by His Divine Grace, I am His Son and
He is My Father.

Truth, Love, Natural Law and Justice proceed graciously and directly from GOD.

I love God, My Family, Natural Law, Justice, America, The U.S. Constitution, The
State of Maryland and The Maryland Constitution.

Lies, Unnatural Law and Injustice vilely and despicably spew from Satan.
I hate Satan.

I love all people. I hate all sin. I love all of God’s Creation. I hate all of Satan’s
Abominations.

MOTIVATING FACTORS FOR BRINGING THIS JUSTIFIED
CIVIL ACTION

I am prosecuting this civil action, because Justice demands it. What the defendants
did to me is pure evil. Without a doubt, innocent people are being destroyed by
diabolical actions such as these. I want those involved in this case to stop hurting
innocent people. They could have killed me.
Case 1:19-cv-03265-BPG Document1 Filed 11/12/19 Page 3of4

Prospective deserved proceeds will be used to create an entity, designed to hard
attack and destroy others operating in a similar manner.

JURISDICTION
28 U.S. Code § 1332 - Diversity of citizenship; amount in controversy; costs
¢ Plaintiff and defendants are citizens of different states
¢ Matter in controversy exceeds 75,000 USD

STATEMENT OF FACTS
According to Maryland Judiciary Case Search, “Judge” Erin Danz revoked my
bond on 5/9/18. (I won’t get into how she clearly abused her discretion.) This
placed me in the custody of the Carroll County Sheriff’s Office, who held me for
nearly two months at the Carroll County Detention Center.

I spent the first day or two in general population in a block with multiple cells. The
conditions on the cell block were horrible. It was filthy. The shower area had
dangerous-rusted metal with jagged edges. A Television blared all day long,
spewing programming such as the obscene View. This was obviously torture.

Then, I was forced to meet with a “Mental Health Professional (Jane Doe).” She
soon had me moved to solitary confinement. I had not threatened anyone. I had not
indicated that I wished to harm myself or anyone else. She had no lawful reason to
move me.

They kept a bright light on in my cell 24 hours a day. This prevented me from
sleeping (aka Sleep Deprivation like Gitmo Terrorists). Moreover, they further
degraded me by not allowing me to have any plastic silverware. Therefore, I was
forced to eat with my hands. I, also, wasn’t given any soap to wash my hands.

According to Maryland Judiciary Case Search, my sentencing hearing was on
6/29/18. This was the day I was released from Custody.

This is entirely unacceptable anywhere in the World. It is a complete abomination
that it is happening in America. People are being criminally prosecuted for doing
much less to their own dogs than what the Carroll County Sheriff’s Office did to
me. We truly are the Greatest Country on Earth. We must do much much better.
I’m not standing for it anymore.

This experience was absolutely vile and totally unlawful. Torture is always wrong.
It’s even more wrong for a state to torture her own people, especially when we are
certain that many people in jails and prisons are completely innocent (i.e. Liberal-
and-Malicious Prosecutions).
Case 1:19-cv-03265-BPG Document1 Filed 11/12/19 Page 4of4

CHARGES
I. Intentional Infliction of Emotional Distress
A. The defendants acted recklessly, extreme, and outrageously while I was
incarcerated at the Carroll County Detention Center. Unbelievably, they
actually tortured me. Their unlawful behavior could have led to my death.
Il. Negligence
A. The defendants had a legal duty to exercise reasonable care towards me
when I was order into their custody. The defendants utterly failed to
exercise reasonable care. As any person would, I suffered severe emotional
distress as a direct result of the defendants not exercising reasonable care.
Unbelievably, they actually tortured me. Their unlawful behavior could
have led to my death.
II. Malfeasance
A. DeWees and Doe are public officials. They did severely intentionally
violate me in their official roles. I was harmed. Unbelievably, they actually
tortured me. Their unlawful behavior could have led to my death.

/4,
Ay REQUEST FOR RELIEF
JAUSD in compensatory and punitive damages. I could have been killed.

20027 Ut
JURY DEMAND

I demand a trial by jury for this complaint.
I DECLARE UNDER THE PAINS AND PENALTIES OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT.

FOR GOD AND COUNTRY,
EXECUTED ON NOVEMBER 12¢, 2019,

 

RICHARD B. MARTIN JR., ESQ.
GEORGETOWN MINISTRY CENTER
1041 WISCONSIN AVE. NW
WASHINGTON, DC 20007
